UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,                                              ORDER
ANNUITY FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING,                                          21 Civ. 4326 (PGG)
EDUCATIONAL AND INDUSTRY FUND;
TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY
FUND; THE CARPENTER CONTRACTOR
ALLIANCE OF METROPOLITAN NEW
YORK; and THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS,

                              Petitioners,

             - against -

METRO INSTALLATIONS INC.,

                              Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               The following schedule will apply to the petition and Petitioners’ brief in support

(Dkt. Nos. 1, 5):

               1. Respondent’s opposition brief is due by June 18, 2021; and

               2. Petitioners’ reply, if any, is due by June 25, 2021.

Dated: New York, New York
       May 28, 2021
